Exhibit 99(a) Shareholder Assembly Agenda •State of the Industry / Economy •Summary of Expansion Plan •Financial Performance •Stock Performance •Future Plans •Things to be Proud Of •Questions and Answers •Economic Conditions - Unemployment Level - Housing Market •Increasing Regulation •Government Intervention •Large Deficits / Low Interest Rates / Rising Inflation? •Asset Quality State of the Industry •Our Major Branch Expansion is Now Complete •Look for Selected, Opportunistic Branch Openings Going Forward •Review of Expansion Summary of Expansion Plan Number of Branches Efficiency Ratio (%) Financial Performance Key Metrics Driving Profitability have Turned in Recent Quarters Net Interest Margin (%) Return on Average Assets (%) Financial Performance Key Metrics Driving Profitability have Turned in Recent Quarters Deposits ($ - Billions) Loans TrustCovs.Peers TrustCo Peers* Return on Average Equity 11.70% 2.10% Return on Average Assets 0.79% 0.28% Efficiency Ratio 57.02% 61.41% *All banking institutions covered by SNL Financial with assets of $2 to $10 billion as of December 31, 2009 Other Key Indicators •Non-Performing Loans •Efficiency Ratio •Average Assets Per Employee Stock Performance “Crisis Period” Stock Performance 5 Year •We are Working to Capitalize on Our Expanded Branch Network •Branch Maturity •Expense Management •Net Interest Margin •Loan Portfolio Management Future Plans Things to be Proud Of •Top 10 of “Banking’s Top Performers” - ABA Banking Journal, 2009 •Audit Integrity Top 100 - Audit Integrity Independent Research, 2009-2010 •Top 30 of “Top 150 Performers” - Bank Director Magazine, 2008-2010 •Robert T. Cushing, CFO of the Year - Capital Region Business Review, 2009 •Top 20 of “Top 100 Thrifts” - SNL Thrift Investor, 2005- •Top 10 of “Top 200 Mid Tier Banks” - US Banker Magazine, 2007-2009 Things to be Proud Of 2010 Annual Meeting Questions and Answers 2010 Annual Meeting Thank You for Attending
